
	
		II
		111th CONGRESS
		1st Session
		S. 3641
		IN THE SENATE OF THE UNITED STATES
		
			Mr. Whitehouse (for
			 himself, Ms. Snowe, and
			 Mr. Rockefeller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To create the National Endowment for the
		  Oceans to promote the protection and conservation of United States ocean,
		  coastal, and Great Lakes ecosystems, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Endowment for the Oceans
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purpose.
					Sec. 3. Findings.
					Sec. 4. Definitions.
					Sec. 5. National Endowment for the Oceans.
					Sec. 6. Eligible uses.
					Sec. 7. Grant programs.
					Sec. 8. Council.
					Sec. 9. Annual report.
				
			2.PurposeThe purpose of this Act is to protect,
			 conserve, restore, and understand the oceans, coasts, and Great Lakes of the
			 United States, ensuring present and future generations will benefit from the
			 full range of ecological, economic, educational, social, cultural, nutritional,
			 and recreational opportunities these resources are capable of providing.
		3.FindingsCongress finds the following:
			(1)Covering more
			 than two-thirds of the Earth’s surface, the oceans and Great Lakes sustain a
			 large part of Earth’s biodiversity, provide an important source of food and
			 other natural products, act as a frontier for scientific exploration, are
			 critical to national security and economic well-being, and are a vital means of
			 transportation.
			(2)The coastal
			 regions of the United States have high biological productivity and contribute
			 approximately 50 percent of the gross domestic product of the United
			 States.
			(3)The oceans,
			 coasts, and Great Lakes are susceptible to change as a direct and indirect
			 result of human activities, which can inhibit ecosystem integrity and
			 productivity, biodiversity, environmental quality, national security, economic
			 competitiveness, availability of energy, resistance to natural hazards, and
			 transportation safety and efficiency.
			(4)Human pressure on
			 ocean, coastal, and Great Lakes resources is drastically increasing, with 50
			 percent of the population of the United States living within 50 miles of the
			 coast and, if population trends continue as expected, coastal development and
			 urbanization impacts will present serious challenges and increase our
			 vulnerability to coastal hazards.
			(5)The oceans,
			 coasts, and Great Lakes, and their resources are held in trust for the people
			 of the United States by Federal, State, local, and tribal governments, and
			 their conservation will benefit present and future generations.
			(6)A variety of
			 human activities have caused dramatic declines in the health and productivity
			 of ocean, coastal, and Great Lakes ecosystems of the United States,
			 including—
				(A)chemical,
			 nutrient, thermal, and biological pollution, including introduction of invasive
			 species, and introduction of marine debris;
				(B)unwise land use
			 and coastal development;
				(C)loss and
			 degradation of habitat, including upstream freshwater habitat for anadromous,
			 diadromous, and migratory fish species;
				(D)overfishing and
			 bycatch of nontarget marine species; and
				(E)global climate
			 change and ocean acidification.
				(7)Activities
			 harming ocean, coastal, and Great Lakes ecosystems jeopardize the economies and
			 social structure of communities dependent on resources from such
			 ecosystems.
			(8)While there is an
			 abundance of Federal, State, local, and tribal laws, government agencies, and
			 programs designed to study, observe, protect, and manage ocean, coastal, and
			 Great Lakes resources, activities thereunder are poorly coordinated and do not
			 constitute a unified and comprehensive public policy to enhance understanding,
			 protection, conservation, and restoration of the oceans, coasts, and Great
			 Lakes.
			(9)Improving and
			 coordinating Federal governance will require close partnership with States,
			 taking into account their public trust responsibilities, their economic and
			 ecological interests in ocean, coastal, and Great Lakes resources, and the role
			 of State and local governments in the implementation of policies governing
			 their use.
			(10)It is the
			 continuing mission of the Federal Government to create, foster, and maintain
			 conditions, incentives, policies, and programs that will ensure the sustainable
			 and effective conservation, management, and protection of the oceans, coasts,
			 and Great Lakes, including fostering greater scientific understanding of these
			 areas, in order to fulfill the responsibility of each generation as trustee in
			 protecting such resources and ensuring their availability for future
			 generations.
			(11)The oceans,
			 coasts, and Great Lakes of the United States, and their resources are dependent
			 upon and connected to those of other countries throughout the world, and
			 collaboration with international bodies and governments will help protect and
			 manage our shared and linked marine ecosystems and resources for the benefit of
			 the world’s population.
			(12)Programs that
			 facilitate greater collaboration and coordination among stakeholders and
			 strengthen the relationship between governmental and nongovernmental partners
			 will support our understanding of complex ecosystems and more effectively
			 leverage existing resources and expertise.
			(13)Supporting
			 science, research, monitoring, modeling, forecasting, exploration, and
			 assessment will continually improve the understanding of ocean, coastal, and
			 Great Lakes ecosystems.
			4.DefinitionsIn this Act:
			(1)Coastal
			 populationThe term coastal population means the
			 population of all political subdivisions, as determined by the most recent
			 official data of the Census Bureau, contained in whole or in part within the
			 designated coastal boundary of a State as defined in a State's coastal zone
			 management program under the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1451 et seq.) as of the date of enactment of this Act.
			(2)Coastal
			 StateThe term coastal State has the meaning given
			 the term coastal state in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453).
			(3)CouncilThe
			 term Council means the National Endowment for the Oceans Council
			 established under section 8.
			(4)EndowmentThe
			 term Endowment means the National Endowment for the Oceans
			 established under section 5.
			(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(6)Local
			 governmentThe term local government means a
			 political subdivision all or part of which is within a coastal zone (as defined
			 in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C.
			 1453)).
			(7)Regional
			 planning bodyThe term regional planning body means
			 a regional entity that includes representatives of Federal and State agencies
			 and, if applicable, Indian tribes and indigenous community representatives,
			 with jurisdictional responsibilities or other interests (such as resource
			 management, science, homeland and national security, transportation, and public
			 health) for the development and implementation of regional coordination and
			 planning to understand, protect, maintain, and restore ocean, coastal, and
			 Great Lakes ecosystems.
			(8)SecretaryExcept
			 as otherwise specifically provided, the term Secretary means the
			 Secretary of Commerce.
			(9)Tidal
			 shorelineThe term tidal shoreline has the meaning
			 given that term pursuant to section 923.110(c)(2)(i) of title 15, Code of
			 Federal Regulations.
			5.National
			 Endowment for the Oceans
			(a)EstablishmentThere
			 is established in the Treasury of the United States a National Endowment for
			 the Oceans, to be administered by the Secretary and available without further
			 appropriation or fiscal year limitation, solely for use in accordance with the
			 requirements established under this Act.
			(b)Funding
				(1)Interest on
			 OSLTF investmentsAmounts credited to the Oil Spill Liability
			 Trust Fund under section 9602(b) of the Internal Revenue Code of 1986 for any
			 fiscal year beginning after fiscal year 2011 in which the average daily balance
			 of the Fund is $1,500,000,000 or more shall, notwithstanding any other
			 provision of law to the contrary, be transferred to the Endowment not later
			 than 90 days after the last day of such fiscal year.
				(2)Outer
			 continental shelf lease revenueSection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end
			 the following:
					
						(q)Deposits in the
				National Endowment for the OceansBeginning with fiscal year
				2011, the Secretary shall deposit 12.5 percent of the revenue generated under
				this section, excluding any revenue generated from Arctic drilling that begins
				after the date of the enactment of the National Endowment for the Oceans Act, in
				the National Endowment for the Oceans established by section 4(a) of the
				National Endowment for the Oceans
				Act.
						.
				(3)Revenues from
			 offshore renewable energy developmentBeginning with fiscal year
			 2011, the President shall ensure that 12.5 percent of the revenue generated by
			 offshore renewable energy development, authorized or permitted under any
			 provision of law, is deposited in the Endowment.
				(4)Fines collected
			 for violations of federal lawsBeginning with fiscal year 2011,
			 the President shall ensure that a portion of fines paid to the United States
			 for a violation of Federal law that occurs in the exclusive economic zone (as
			 defined in section 107 of title 46, United States Code) is deposited in the
			 Endowment.
				(5)Investment of
			 endowment amounts in interest-bearing obligationsThe Secretary
			 of the Treasury shall invest such a portion of the amounts in the Endowment as
			 are not required to meet current withdrawals, as determined by the Secretary of
			 the Treasury, in interest-bearing obligations of the United States in
			 accordance with section 9602 of the Internal Revenue Code of 1986.
				(6)Authorization
			 of appropriationsBeginning with fiscal year 2015, there is
			 authorized to be appropriated to the Endowment for any fiscal year in which the
			 sum of the amounts to be transferred to, and deposited in, the Endowment under
			 this subsection is estimated to be less than $100,000,000, an amount equal to
			 the difference between $100,000,000 and the estimated amount of such transfers
			 and deposits.
				(7)Savings
			 provisionNothing in this section shall decrease the amount any
			 State may receive pursuant to section 8(g) of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1337(g)) or section 105 of the Gulf of Mexico Energy Security
			 Act of 2006 (43 U.S.C. 1331 note).
				(c)AllocationOf
			 the amounts deposited in the Endowment for each fiscal year—
				(1)at least 49
			 percent shall be used by the Secretary to make grants to coastal States and
			 affected Indian tribes under section 7(a);
				(2)at least 19
			 percent shall be used by the Secretary to make grants to regional planning
			 bodies under section 7(b);
				(3)at least 29
			 percent shall be allocated by the Secretary to the Ocean Resources Conservation
			 and Assistance Grant Program established by section 7(c); and
				(4)not more than 3
			 percent may be used for administrative expenses to carry out the programs
			 created under this Act.
				6.Eligible
			 uses
			(a)In
			 generalAmounts in the
			 Endowment may be allocated by the Secretary only to fund grants for programs
			 and activities intended to restore, protect, maintain, or understand living
			 marine resources and their habitats and ocean, coastal, and Great Lakes
			 resources, including baseline scientific research, ocean observing, and other
			 programs and activities carried out in coordination with Federal and State
			 departments or agencies, that are consistent with Federal environmental laws
			 and that avoid environmental degradation, including—
				(1)ocean, coastal,
			 and Great Lakes restoration and protection, including the protection of the
			 environmental integrity of such areas, and their related watersheds, including
			 efforts to adapt to and withstand the impacts of global climate change;
				(2)restoration,
			 protection, or maintenance of living ocean, coastal, and Great Lakes resources
			 and their habitats, including marine protected areas and riparian migratory
			 habitat of coastal and marine species;
				(3)planning for and
			 managing coastal development to minimize the loss of life and property
			 associated with global climate change and the coastal hazards resulting from
			 global climate change;
				(4)analyses of
			 current and anticipated climate change and ocean acidification and assessment
			 of potential actions to minimize their harm to ocean, coastal, and Great Lakes
			 ecosystems;
				(5)analyses of, and
			 planning for, current and anticipated uses of ocean, coastal, and Great Lakes
			 areas and identification of areas most suitable for various types of classes of
			 activities and for restoration, protection, and maintenance of ecosystem health
			 and to reduce conflicts among uses, reduce environmental impacts, facilitate
			 compatible uses, and preserve critical ecosystem services to meet economic,
			 environmental, security, and social objectives;
				(6)regional,
			 subregional, and site-specific management efforts designed to manage, protect,
			 or restore ocean, coastal, and Great Lakes resources and ecosystems;
				(7)research,
			 assessment, monitoring, observation, modeling, and sharing of information that
			 contributes to the understanding of ocean, coastal, and Great Lakes ecosystems
			 and supports the purposes of this Act;
				(8)efforts to better
			 understand the processes that govern the fate and transport of petroleum
			 hydrocarbons released into the marine environment from natural and
			 anthropogenic sources, including spills;
				(9)acquiring
			 property or interests in property in coastal and estuarine areas if obtaining
			 such property is subject to terms and conditions that will ensure it will be
			 administered to support the purposes of this Act; and
				(10)protection and
			 relocation of critical coastal public infrastructure affected by erosion, sea
			 level rise, or impacts of global climate change.
				(b)Requirement for
			 State matching fundsAny amount from the Endowment provided to
			 fund a project described in paragraph (9) or (10) of subsection (a) may not
			 exceed 50 percent of the total project cost and may only be provided if the
			 State in which such project will be carried out provides the remainder of the
			 total project cost.
			(c)Considerations
			 for Great Lakes StatesPrograms and activities funded in Great
			 Lakes States shall also seek to attain the goals embodied in the Great Lakes
			 Restoration Initiative Plan, the Great Lakes Regional Collaboration Strategy,
			 the Great Lakes Water Quality Agreement, or other collaborative planning
			 efforts of the Great Lakes Region.
			7.Grant programs
			(a)Grants to coastal States
				(1)In
			 generalSubject to paragraphs (2), (3), and (4), the Secretary
			 shall make grants of amounts allocated under section 5(c)(1) to coastal States
			 or affected Indian tribes, based on the following formula:
					(A)Fifty percent of
			 the funds are allocated equally among coastal States that have a coastal
			 management program approved under the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.).
					(B)Twenty-five
			 percent of the funds are allocated on the basis of the ratio of tidal shoreline
			 miles in a coastal State to the tidal shoreline miles of all coastal
			 States.
					(C)Twenty-five
			 percent of the funds are allocated on the basis of the ratio of coastal
			 population density of a coastal State to the coastal population density of all
			 coastal States.
					(2)Allocation to
			 Indian tribesAmounts allocated under paragraph (1)(A) shall be
			 allocated to affected Indian tribes based on, and directly proportional to, any
			 specific coastal and ocean management authority granted to an affected tribe
			 pursuant to affirmation of a Federal reserved right.
				(3)Maximum
			 allocation to StatesNotwithstanding paragraph (1), not more than
			 10 percent of the total funds distributed under this subsection may be
			 allocated to any single State. Any amount exceeding this limit shall be
			 redistributed among the remaining States according to the formula established
			 under paragraph (1).
				(4)Maximum
			 allocation to certain geographic areas
					(A)In
			 generalNotwithstanding paragraph (1), each geographic area
			 described in subparagraph (B) may not receive more than 1 percent of the total
			 funds distributed under this subsection. Any amount exceeding this limit shall
			 be redistributed among the remaining States according to the formula
			 established under paragraph (1).
					(B)Geographic
			 areas describedThe geographic areas described in this
			 subparagraph are the following:
						(i)American
			 Samoa.
						(ii)The Commonwealth
			 of the Northern Mariana Islands.
						(iii)Guam.
						(iv)Puerto
			 Rico.
						(v)The
			 Virgin Islands.
						(5)Requirement to
			 submit plansTo be eligible to receive a grant under this
			 subsection, a coastal State or Indian tribe shall submit, and the Secretary
			 shall review—
					(A)a 5-year plan,
			 which shall include—
						(i)a
			 prioritized list of goals the coastal State or Indian tribe intends to achieve
			 during the time period covered by the 5-year plan;
						(ii)general
			 descriptions of projects or activities, consistent with the eligible uses
			 described in section 6, that could contribute to realization of such
			 goals;
						(iii)criteria to
			 determine eligibility for entities which may receive grants under this
			 program;
						(iv)a
			 description of the competitive process the coastal State or Indian tribe will
			 use in allocating funds received from the Endowment; and
						(v)a
			 clearly defined application process requiring an applicant to show that—
							(I)its project or
			 activity is consistent with the eligible uses of the Endowment; and
							(II)it has
			 established and is capable of implementing measures to ensure the accurate
			 accounting for an appropriate administration of funds received; and
							(B)an annual work
			 plan which shall include—
						(i)a
			 detailed, specific, prioritized list of projects or activities to be funded
			 from the Endowment, and desired outcomes of those projects or
			 activities;
						(ii)for each project
			 or activity, a description of how such project or activity is consistent with
			 the eligible uses of the Endowment; and
						(iii)for each
			 project or activity, a schedule for completion and a description of how such
			 project or activity helps achieve the goals established in its 5-year
			 plan.
						(6)Opportunity for
			 public commentIn determining whether to approve a plan described
			 in paragraph (5)(A), the Secretary shall provide opportunity for, and take into
			 consideration, public input and comment on the plan.
				(7)Approval
			 procedure
					(A)In
			 generalThe Secretary shall notify a coastal State or Indian
			 tribe not later than 90 days after receiving a 5-year plan or annual work plan
			 that the Secretary—
						(i)approves the plan
			 as submitted;
						(ii)disapproves the
			 plan as submitted; or
						(iii)needs up to an
			 additional 30 days to further review the plan.
						(B)DisapprovalIf
			 the Secretary disapproves a proposed 5-year plan or annual work plan, the
			 Secretary shall provide notice of such disapproval to the submitting coastal
			 State or Indian tribe in writing, and include in such notice the rationale for
			 the Secretary’s decision. The submitting State shall resubmit the plan to the
			 Secretary not later than 30 days after receiving the notice of
			 disapproval.
					(C)Presumptive
			 approvalIf the Secretary fails to notify the coastal State or
			 Indian tribe within 120 days after receiving a 5-year plan or annual work plan
			 that the Secretary approves or disapproves the plan, or that the Secretary
			 needs additional time for review, the plan shall be deemed to have been
			 approved.
					(b)Grants to
			 regional planning bodies
				(1)In
			 generalThe Secretary shall use amounts allocated under section
			 5(c)(2) to award grants to Regional Planning Bodies to create and implement
			 Regional Strategic Plans, as described in this subsection.
				(2)Requirements
			 for planIn order to be eligible to receive a grant under this
			 subsection, a Regional Planning Body being considered for such a grant shall
			 submit an application that demonstrates how activities to be carried out with
			 grant funds would facilitate the creation or implementation of a Regional
			 Strategic Plan, as described in this subsection.
				(3)Regional
			 strategic plan
					(A)RequirementNot
			 later than 5 years after receiving a grant under this section, each Regional
			 Planning Body shall prepare and submit to the Secretary for review, a Regional
			 Strategic Plan.
					(B)ContentsEach
			 Regional Strategic Plan submitted under this paragraph shall—
						(i)be based on
			 initial assessments of—
							(I)the region’s
			 ocean, coastal, and Great Lakes ecosystem health determined through
			 science-based ecosystem assessments and through monitoring, and forecasting
			 physical, chemical, and biological ocean parameters;
							(II)the cultural and
			 economic role of the ocean, coasts, or Great Lakes in the region; and
							(III)existing,
			 emerging, and cumulative threats to ocean, coastal, and Great Lakes ecosystem
			 health of the region;
							(ii)specify
			 essential areas within the ocean, coastal, or Great Lakes region;
						(iii)describe
			 short-term and long-term—
							(I)goals for
			 improving ocean, coastal, and Great Lakes ecosystem health in the region
			 covered by the Plan, and
							(II)indicators of
			 improvements in economic sustainability in the region resulting from improved
			 ecosystem health and enhanced collaboration and coordination among Federal and
			 State agencies;
							(iv)include
			 recommendations for long-term observing and monitoring measures for the region
			 covered by the Plan;
						(v)identify Federal
			 and State priority issues within the region covered by the Plan;
						(vi)describe
			 potential management solutions and policies to address the priority
			 issues;
						(vii)identify
			 research, information, and data needed to carry out the Plan;
						(viii)identify
			 performance measures and benchmarks for purposes of clauses (ii) through (vi)
			 to evaluate the Plan’s effectiveness; and
						(ix)define
			 responsibilities and include an analysis of the gaps in authority,
			 coordination, and resources, including funding, that must be filled in order to
			 fully achieve those performance measures and benchmarks.
						(4)Public
			 participationEach Regional Planning Body shall provide adequate
			 opportunities for public input during the development of the Regional Strategic
			 Plan for the region and any revisions to such Plan.
				(5)Plan
			 revisionEach approved Regional Strategic Plan shall be reviewed
			 and revised by the appropriate Regional Planning Body at least once every 5
			 years. The revised Plan shall be submitted to the Secretary for review and
			 approval pursuant to paragraph (6).
				(6)Approval
			 procedure
					(A)In
			 generalNot later than 90 days after receiving a Regional
			 Strategic Plan from a Regional Planning Body, the Secretary shall notify the
			 Regional Planning Body that the Secretary—
						(i)approves the plan
			 as submitted;
						(ii)disapproves the
			 plan as submitted; or
						(iii)needs up to an
			 additional 30 days to further review the plan.
						(B)DisapprovalIf
			 the Secretary disapproves a proposed Regional Strategic Plan, the Secretary
			 shall provide notice of such disapproval to the submitting Regional Planning
			 Body in writing, and include in such notice the rationale for the Secretary’s
			 decision. The Regional Planning Body shall resubmit the Plan not later than 30
			 days after receiving such notice and rationale for initial disapproval.
					(C)Presumptive
			 approvalIf the Secretary fails to notify the Regional Planning
			 Body within 120 days after receipt of a submitted Regional Strategic Plan that
			 the Secretary approves or disapproves the plan, or that the Secretary needs
			 additional time for review, the plan shall be deemed to have been
			 approved.
					(7)Opportunity for
			 public commentIn determining whether to approve a Regional
			 Strategic Plan under this subsection, the Secretary shall provide opportunity
			 for, and take into consideration public input and comment on, the plans from
			 stakeholders and the general public.
				(c)National grants
			 for oceans, coasts, and Great Lakes
				(1)In
			 generalThe Secretary may use amounts allocated under section
			 5(c)(3) to make grants to support activities consistent with section 6.
				(2)Criteria for
			 entitiesThe Secretary, in consultation with the Council, shall
			 establish criteria to determine the type of entities eligible for grants under
			 this subsection, including—
					(A)coastal State,
			 noncoastal State, local, and affected Indian tribal governments and
			 agencies;
					(B)regional
			 agencies, associations, or organizations other than regional planning
			 bodies;
					(C)fishery or
			 wildlife management organizations;
					(D)nonprofit
			 organizations; and
					(E)academic
			 institutions.
					(3)ApprovalThe
			 Secretary shall—
					(A)review the
			 Council’s recommendations submitted under section 8(h);
					(B)subject to
			 approval, allocate amounts allocated under section 5(c)(3) on the basis of the
			 Council’s recommendations; and
					(C)if the Secretary
			 disapproves a grant recommended by the Council, explain that disapproval in
			 writing.
					(d)Authority of
			 the SecretaryThe Secretary, in consultation with the Secretary
			 of the Interior, the Administrator of the Environmental Protection Agency, the
			 Chair of the Council on Environmental Quality, the Director of the Office of
			 Science and Technology Policy, and the Director of the National Science
			 Foundation, shall establish and make available for public comment—
				(1)application and
			 review procedures for the grant programs described in subsections (a), (b), and
			 (c), including requirements ensuring any amounts provided pursuant to such
			 programs may only be used for an eligible use described under section 6;
				(2)performance
			 accountability and monitoring measures for programs and activities receiving
			 funding through the grant programs described in subsections (a), (b), and
			 (c);
				(3)procedures and
			 methods to ensure accurate accounting and appropriate administration for each
			 of the grant programs described in subsections (a), (b), and (c), including
			 standards of record-keeping;
				(4)procedures to
			 carry out audits of the Endowment as necessary, but not less frequently than
			 once every 5 years; and
				(5)procedures to
			 carry out audits of the recipients of grants under subsection (a), (b), or (c),
			 including States.
				8.Council
			(a)EstablishmentThe
			 Secretary shall establish a National Endowment for the Oceans Council which
			 shall consist of 7 members with expertise in the conservation and management of
			 ocean, coastal, and Great Lakes ecosystems and marine resources.
			(b)Membership;
			 appointmentThe members of the Council shall be as
			 follows:
				(1)Two
			 representatives of the National Oceanic and Atmospheric Administration,
			 appointed by the Administrator of the National Oceanic and Atmospheric
			 Administration.
				(2)One
			 representative of the Office of Water of the Environmental Protection Agency,
			 appointed by the Administrator of the Environmental Protection Agency.
				(3)One
			 representative of the United States Fish and Wildlife Service, appointed by the
			 Director of the United States Fish and Wildlife Service.
				(4)One
			 representative of the National Science Foundation, appointed by the Director of
			 the National Science Foundation.
				(5)One
			 representative of the Council on Environmental Quality, appointed by the Chair
			 of the Council on Environmental Quality.
				(6)One
			 representative of the United States Geological Survey, appointed by the
			 Director of the United States Geological Survey.
				(c)Term;
			 vacancy
				(1)TermThe
			 term of office of a member of the Council is 5 years, except that—
					(A)of the members
			 initially appointed under subsection (b)(1), 1 shall be appointed for a term of
			 4 years;
					(B)the member
			 initially appointed under paragraphs (2), (3), and (4) of subsection (b) shall
			 be appointed for a term of 3 years; and
					(C)the member
			 initially appointed under subsection (b)(5), shall be appointed for a term of 4
			 years.
					(2)VacancyWhenever
			 a vacancy occurs among members of the Council, the Secretary, or the head of
			 the appropriate agency shall appoint an individual to fill that vacancy for the
			 remainder of the applicable term.
				(d)Chair
				(1)In
			 generalThe Council shall elect a chair from among its
			 members.
				(2)TermThe
			 chair shall serve for a 3-year term, except that the first chair may be elected
			 for a term of less than 3 years, as determined by the Council.
				(e)QuorumFive
			 members of the Council shall constitute a quorum for the transaction of
			 business.
			(f)Meetings
				(1)In
			 generalThe Council shall meet at the call of the chair, but in
			 no case less frequently than twice each year.
				(2)Public
			 accessMeetings of the Council shall be open to the public, and
			 the chair shall take appropriate steps to provide adequate notice to the public
			 of the time and place of such meetings.
				(3)Failure to
			 attendIf a Council member misses 3 consecutively scheduled
			 meetings, the Secretary may revoke that member's appointment to the
			 Council.
				(g)Staff
				(1)EmploymentThe
			 Secretary may employ and fix the compensation of staff, as the Council
			 determines necessary, to carry out such duties as the Council may require and,
			 with assistance from the National Oceanic and Atmospheric Administration,
			 facilitate consideration of grant applications and otherwise assist the Council
			 in carrying out its responsibilities.
				(2)Pay and
			 benefitsThe pay and benefits of the staff shall be derived from
			 amounts available from the Endowment for administrative costs subject to
			 section 5(c)(4).
				(3)Status as
			 federal employees
					(A)In
			 generalExcept as provided in subparagraph (B), employees of the
			 Council shall be considered Federal employees only for purposes of—
						(i)injury
			 compensation as provided in chapter 81 of title 5, United States Code, and tort
			 claims liability under chapter 171 of title 28, United States Code;
						(ii)the Ethics in
			 Government Act of 1978 (5 U.S.C. App.) and the provisions of chapter 11 of
			 title 18, United States Code; and
						(iii)any other
			 statute or regulation governing the conduct of Federal employees.
						(B)ExceptionNotwithstanding
			 subparagraph (A), section 208(a) of title 18, United States Code, shall not
			 apply to such an individual if, after review of the financial disclosure report
			 filed by the individual pursuant to the Ethics in Government Act of 1978 (5
			 U.S.C. App.), the Secretary, or the Secretary’s designee, certifies in writing
			 that the need for the individual’s services outweighs the potential for a
			 conflict of interest created by the financial interest involved.
					(h)FunctionsThe
			 Council shall—
				(1)receive and
			 review, according to procedures established under section 7(d)(1), applications
			 for grants under subsections (b) and (c) of section 7; and
				(2)submit to the
			 Secretary a list of recommended applications for such grants, consistent with
			 existing Federal ocean policy and criteria established under this Act, and
			 include—
					(A)a recommended
			 priority order for funding such applications;
					(B)the amount of the
			 grant each such application should receive; and
					(C)any specific
			 requirements, conditions, or limitations for such an application recommended
			 for funding under this Act.
					(i)Advisory
			 panelIn reviewing applications for grants under subsections (b)
			 and (c) of section 7, the Council shall establish an external review process
			 through working groups or by other means, including consultation with persons
			 representing—
				(1)a balanced and
			 diverse range of ocean, coastal, and Great Lakes dependent industries;
				(2)a balanced and
			 diverse range of regions;
				(3)representatives
			 of nonprofit conservation organizations with a mission that includes the
			 conservation and protection of living marine resources and their habitats;
			 and
				(4)representatives
			 of academia with strong scientific or technical credentials and experience in
			 marine science or policy.
				9.Annual
			 report
			(a)Requirement for
			 annual reportBeginning with
			 fiscal year 2012, not later than 60 days after the end of each fiscal year, the
			 Secretary shall submit a report on the operation of the Endowment during the
			 fiscal year to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Natural Resources of the House of
			 Representatives.
			(b)ContentEach annual report submitted under
			 subsection (a) for a fiscal year shall include—
				(1)a statement of
			 the amounts deposited in the Endowment and the balance remaining in the
			 Endowment at the end of the fiscal year;
				(2)a description of
			 the expenditures made from the Endowment for the fiscal year, including the
			 purpose of the expenditures; and
				(3)recommendations
			 for additional authority necessary to fulfill the purpose of the
			 Endowment.
				
